UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6170


RONNIE HEADEN,

                 Plaintiff - Appellant,

          v.

WARDEN OF GREEN ROCK CORRECTIONAL CENTER,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:13-cv-00005-SGW-RSB)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Clarence Headen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie Clarence Headen seeks to appeal the district

court’s order dismissing without prejudice his 42 U.S.C. § 1983

(2006)    complaint         for    failure    to    comply       with      a    court     order

directing him to file the documents necessary to proceed under

the Prison Litigation Reform Act, 28 U.S.C. § 1915(b) (2006).

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial      Indus.       Loan    Corp.,       337    U.S.    541,      545-46     (1949).

Because the deficiencies identified by the district court may be

remedied       upon    the        resubmission      of     Headen’s         complaint,      we

conclude    that      the    district    court’s         order       is   neither    a    final

order    nor    an    appealable        interlocutory           or    collateral         order.

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064,    1066-67      (4th    Cir.    1993).        Accordingly,           we   dismiss     the

appeal for lack of jurisdiction.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                    DISMISSED




                                              2